[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               December 6, 2006
                              No. 06-12191                     THOMAS K. KAHN
                          Non-Argument Calendar                    CLERK
                        ________________________

                            BIA No. A98-317-713

JOHAN HENDRA,


                                                                      Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.



                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (December 6, 2006)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     In May 1998, Jakarta, Indonesia was wracked by riots. Some in the
indigenous Muslim population burned and looted the neighborhoods and

businesses of ethnic Chinese residents, who tended to be Christian.

      Johan Hendra is a citizen of Indonesia and resided in Jakarta in May 1998.

During the riots, his father’s business was burned, and in the neighborhood where

his family lived, cars, motorcycles and a church were destroyed. The mob threw

stones and Molotov cocktails and yelled, “kill Chinese.”

      The riots stopped the following month. To protect themselves, Hendra’s

family built a wall around their home. When Hendra’s father reopened his

business, native Indonesians threatened that his store would be burned down again

if he did not pay them a bribe. However, nothing happened to Hendra or his family

in the five years after the riots. Hendra stayed in Indonesia and graduated from a

university with a degree in business management. Instead of applying for a job

there, however, he and his family came to the United States in 2003, via Singapore.

      After overstaying his visa and being threatened with removal, Hendra

applied for asylum, withholding of removal, and relief under the Convention

Against Torture. According to Hendra, he was persecuted in Indonesia because he

was Chinese and Christian. The immigration judge denied all of his claims in an

oral decision, and the Board of Immigration Appeals adopted the IJ’s findings and

conclusions as its own.

      Hendra now petitions for review here of the BIA’s decision. He argues that:
                                          2
(1) the IJ failed to make a finding as to whether Hendra was persecuted in

Indonesia; (2) the IJ’s finding that Hendra did not have a well-founded fear of

persecution was not supported by substantial evidence; and (3) the BIA’s

withholding of removal decision was not supported by substantial evidence.1

       As a preliminary matter, we cannot agree with Hendra that the IJ failed to

make a finding on the past persecution claim. The IJ began his oral decision with a

correct discussion of the standard for granting asylum:

       Under Section 208 of the Immigration and Nationality Act, the
       Attorney General, through an Immigration Judge, may grant asylum
       as a matter of discretion to an individual who is a refugee within the
       meaning of Section 101(a)(42) of the Act. This provision requires
       that [the individual] is unable or unwilling to avail himself of the
       protection of [his home] country because of persecution or a well-
       founded fear of persecution on account of race, religion, nationality,
       membership in a particular social group or political opinion.

(A.R. 87–88). After reciting the facts, as relayed by Hendra, the IJ concluded that

Hendra “ha[d] not met his burden of proof to establish that he is entitled to a grant

of asylum in this case.” Id. at 96. The IJ continued that Hendra “ha[d] not

provided sufficient documentary evidence to show that he faced persecution in

Indonesia of any recent date”; he “ha[d] not provided credible evidence of past

torture.” Id. at 97. These latter statements are a finding by the IJ that Hendra



       1
         Hendra has not sought review of the BIA’s decision to deny him relief under the CAT.
He has therefore abandoned that issue here. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,
1228 n.2 (11th Cir. 2005).
                                               3
failed to meet his evidentiary burden because he could not demonstrate that he

suffered from past persecution.

      With regard to the IJ’s finding that Hendra did not have a well-founded fear

of persecution, we “must affirm the IJ’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.”

Sepulveda, 401 F.3d at 1230. “[T]he IJ’s decision can be reversed only if the

evidence ‘compels’ a reasonable fact finder to find otherwise.” Id.

      Here, the evidence does not compel a contrary conclusion. While living in

Indonesia, Hendra and his family were able to travel extensively throughout South

Asia and were always allowed to return home. Two of these trips occurred after

the May 1998 riots. Hendra had not been harmed, or threatened with harm, in any

way in the five years after the riots. See Al Najjar v. Ashcroft, 257 F.3d 1262,

1287 (11th Cir. 2001) (to demonstrate a well-founded fear of persecution, the alien

must “present specific, detailed facts showing a good reason to fear that he or she

will be singled out for persecution” (quotation omitted; emphasis deleted)). He

was able to graduate from the university unscathed, even though he claims there

was significant sectarian violence in Indonesia. He left the country only because

the rest of his family was leaving for the United States. And, the 2003 State

Department Country Report on Humans Rights, which Hendra introduced in the

record, provided that there were some parts of Indonesia where Chinese Christians
                                          4
lived peacefully with the indigenous Muslim population. (A.R. 147, 150); see 8

C.F.R. § 208.13(b)(2)(ii) (“[a]n applicant does not have a well-founded fear of

persecution if the applicant could avoid persecution by relocating to another part of

the applicant’s country of nationality”); Mazariegos v. Office of U.S. Att’y Gen.,

241 F.3d 1320, 1327 (11th Cir. 2001) (“where the alleged persecutors are not

affiliated with the government, it is not unreasonable to require a refugee who has

an internal resettlement alternative in his own country to pursue that option before

seeking permanent resettlement in the United States, or at least to establish that

such an option is unavailable”).

      Because the IJ’s finding that Hendra did not have a well-founded fear of

persecution was supported by substantial evidence, including Hendra’s own

documentary evidence and testimony, the BIA’s decision that Hendra did not meet

the stringent more-likely-than-not test for withholding of removal must also be

sustained. See Al Najjar, 257 F.3d at 1292–93 (“[w]here an applicant is unable to

meet the ‘well-founded fear’ standard for asylum, he is generally precluded from

qualifying for either asylum or withholding of [removal]”). Accordingly, his

petition for review of the BIA’s decision to deny his asylum and withholding of

removal claims is denied.

      PETITION DENIED.



                                           5